DETAILED ACTION
This office action is in response to Applicant Arguments and Remarks Made in an Amendment filed on 11/12/2021 for application with case number 16/375240 (filed on 04/04/2019), in which claims 1-20 were originally presented for examination.

Status of Claims
Claims 1, 12, and 14 are currently amended. Claims 2, 3, and 19 have been cancelled. Accordingly, claims 1, 4-18, and 20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgment is made of applicant’s claim no priority for this application submitted on
04/04/2019.

	Information Disclosure Statement
No Information Disclosure Statement (IDS) has been submitted as of the date of this Office Action.

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by 

Response to Arguments 
Applicant’s arguments filed on 11/12/2021 have been fully considered and are addressed as follows:
Regarding the claim rejections under 35 USC §102(a)(1):  Applicant’s arguments regarding the rejections of the claims 1-2, 4-18 & 20 as being clearly anticipated by the prior art of Ojea (PG Pub. No. US 2016/0225258 A1) have been fully considered. Although the examiner does not necessarily agree with the applicant arguments, the previous anticipation rejections of claims under 35 USC §102 (a)(1) have been withdrawn, as the amendments to the base claims 1, 12 & 14 have overcome the prior art rejections under 35 USC §102 (a)(1) presented in the Non-Final office action mailed on 08/20/2021. However, those arguments are not persuasive, and applicant’s amendments necessitated the new grounds of prior art rejections under 35 USC §103 presented below.
Applicant asserts that:
“The instant office action notes on pages 26 and 27 that Ojea does not disclose environmental data, such as weather data, which Martin, being analogous art, discloses providing environmental data, see for example page 3 of Martin.
 Martin, see description, relates to a method and apparatus for determining conditions of a sensor (for example a pH-sensor). Such as sensor provides sensor data (for example pH values). However, if a condition of the sensor changes, the sensor data may not be correct anymore. In an example, the environment or surroundings may influence sensors. Martin may describe that an environment/surrounding of a sensor is considered to determine a condition of the sensor itself,
but Martin does not disclose, teach or suggest that sensors measure/provide weather data, wherein
the weather data are used to provide traffic control information and sensor maintenance information as claimed by the Applicant.” (see Remarks pages 2-3; emphasis added)

a temperature value [environmental data including weather data] or the like. According to Specification of the instant application, weather data can include temperatures (see Applicant’ Specification ¶¶[0021]-[0036]). 
Furthermore, Martin discloses that “the condition as well as the feature generator can be accommodated, for example, as program modules within an existing control and control unit”, and that  “the state determination according to the invention and the state prediction with respect to the sensor can be combined with a control or regulation device within a production process or can also be integrated therein”. In addition, one possible embodiment is form of a traffic light , and the sensor state Zs, which in turn can be represented in the simplest form, for example as a traffic light (see Martin’s Pages 4-9). In response to Applicant's piecemeal analysis of the references, it has been held that one cannot show non-obviousness by attacking references individually where, as here, the rejections are based on combinations of references. In re Keller, 208 USPQ 871 (CCPA 1981). 
Accordingly, those arguments are rendered moot in light of the new grounds of rejections under 35 USC §103 outlined below, which were necessitated by the applicant’s amendment.
For at least the foregoing reasons, and the rejections outlined below, the prior art rejections are maintained.








Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

	Claims 1, 4-18, and 20 are rejected under 35 USC §103 as being unpatentable over PG Pub. No. US 2016/0225258 A1 by Ojea et al. (hereinafter “Ojea”) in view of WO Pub. No. 2010/006928 A1 to Martin et al. (hereinafter “Martin”). 
The rejections below are based on the machine translation of the Martin’s reference a copy of which is attached to the Non- Final Office Action as also indicated in the 892-form both mailed on 8/20/2021. 


As per claim 1, Ojea teaches a traffic management system (see Abstract, Fig. 6 [reproduced below for convenience] & ¶¶[0047]-[0049]: traffic control monitoring and abnormality determination system 602) comprising:
a traffic sensor network comprising a plurality of sensors providing sensor data (see Fig. 6: “Traffic Sensor(s)” 628 & “Network(s)” 632, ¶[0022] & ¶¶[0047]-[0048]: An operating condition of an intersection may be determined from sensor data received from one or more traffic sensors [traffic sensor network], … The networked architecture 600 may include a traffic controller 630 (which may correspond to the traffic controller 102), one or more traffic sensors 628 [plurality of sensors] (which may correspond to the traffic sensor(s) 302), and a traffic control system 602. These components of the architecture 600 may be configured to communicate via one or more networks 632 [traffic sensor network]), wherein the plurality of sensors provide vehicle detection data, vehicle travel data (see ¶[0022]: An operating condition of an intersection may be determined from sensor data received from one or more traffic sensors [traffic sensor network]. An operating condition may represent a traffic flow state (e.g., a number of vehicles crossing an intersection over a given period of time [vehicle detection data], an average length of traffic jams [vehicle travel data], etc.); a time of day (e.g., rush hour time period); and so forth, and see ¶[0040]: an operating condition of an intersection controlled by the traffic controller 102 may be determined at block 406 from traffic sensor data 304 received from one or more traffic sensors 302 [traffic sensor network]. An operating condition may represent a traffic flow state, a time of day, and so forth. Accordingly, the same operating condition may reoccur at various times during a day or on different days),
a traffic management unit comprising a data collection module, a sensor quality analytics module, and a decision support module (see Fig. 6 & ¶[0011]: The learning phase and evaluation phase may be implemented by one or more program modules, engines, or the like executing on one or more servers of a traffic control monitoring and abnormality determination system in accordance with one or more example embodiments of the disclosure (referred to hereinafter as “a traffic control system”), and see ¶[0024]: In the evaluation phase, a traffic abnormality evaluation engine [sensor quality analytics module] of the traffic control system may evaluate traffic controller input [data collection module]/output data against the intersection signature to determine whether an abnormality is present [decision support module]), and 


    PNG
    media_image1.png
    649
    1045
    media_image1.png
    Greyscale

Ojea’s Fig. 6

at least one processor configured via executable instructions to (see Fig. 6 & ¶¶[0049]-[0058]: the traffic control system 602 may one or more servers that may include one or more processors (processor(s)) 604, one or more memory devices 606 (generically referred to herein as memory 606), one or more input/output ("I/O") interface(s) 608 [data collection module], one or more network interfaces 610, and data storage 612 … The processor(s) 604 may be configured to access the memory 606 and execute computer-executable instructions loaded therein. For example, the processor(s) 604 may be configured to execute computer-executable instructions of the various program modules, applications, engines, or the like of the traffic control system 602 … The processor(s) 604 may include any suitable processing unit capable of accepting data as input [data collection module], processing the input data in accordance with stored computer-executable instructions, and generating output data [decision support module])
collect the sensor data of the traffic sensor network via the data collection module (see ¶¶[0011]-[0022]: receiving and analyzing traffic controller input/output data during a learning phase of operation to determine a model indicative of normal or healthy operation of the traffic controller in regulating traffic flow at an intersection … traffic controller may receive a variety of types of inputs and may generate a variety of types of outputs … Example traffic controller inputs or outputs may further include traffic control parameters including, without limitation, traffic scheduling using magnetic loops [sensor data], video detection, or the like … An operating condition of an intersection may be determined from sensor data received from one or more traffic sensors [traffic sensor network]. An operating condition may represent a traffic flow state (e.g., a number of vehicles crossing an intersection over a given period of time, an average length of traffic jams, etc.); a time of day (e.g., rush hour time period); and so forth, and see Fig. 6 & ¶¶[0047]-[0060]: Traffic Sensor(s) 628, Network(s) 632, The networked architecture 600 may include a traffic controller 630 (which may correspond to the traffic controller 102), one or more traffic sensors 628 (which may correspond to the traffic sensor(s) 302), and a traffic control system 602. These components of the architecture 600 may be configured to communicate via one or more networks 632 … The datastore(s) 634 may store various types of data for the traffic controller 630 (and any number of additional traffic controllers) such as, for example, traffic controller input/output data 636, feature data 638 (which may include updated feature data), intersection signatures 640 (which may include calibrated intersection signatures), intersection health indicators 642, traffic sensor data 644, and feature calibration coefficient data 646 (e.g., coefficients for weighting feature values based on various operating conditions)),
determine relative weights of the plurality of sensors based on operating states of the plurality of sensors and the sensor data via the sensor quality analytics module (see ¶¶[0020]-[0023]: The feature extraction engine may be configured to generate feature data based on the traffic controller input/output data. More specifically, the feature extraction engine may be configured to determine, from the traffic controller input/output data, the values [relative weights] for one or more features. The features may be, for example, time-based and/or frequency based statistical measures deemed relevant for determining a model of traffic flow at the intersection controlled by the traffic controller … weights applied to different model features (e.g., coefficients by which different time-based or frequency-based statistical values are multiplied) in generating the intersection signature may be dynamically adjusted based on a change in an operating condition of the intersection. For example, for operating conditions associated with high traffic congestion, features indicative of peak values ( e.g., maximum duration of wait time at a traffic light) may be weighted lower, see ¶[0041]: The feature calibration engine 306 may receive the traffic sensor data 304 as input and determine the operating condition based on the traffic sensor data 304 … the feature calibration engine 306 may adjust the weights applied to different model features (e.g., the coefficients by which different time-based or frequency-based statistical values are multiplied) to generated the adjusted feature data, and see Fig. 6 & ¶[0060]: The datastore(s) 634 may store various types of data for the traffic controller 630 (and any number of additional traffic controllers) such as, for example, traffic controller input/output data 636, feature data 638 (which may include updated feature data), intersection signatures 640 (which may include calibrated intersection signatures), intersection health indicators 642, traffic sensor data 644, and feature calibration coefficient data 646 (e.g., coefficients for weighting feature values based on various operating conditions)), and
output traffic signal controlling information (see ¶¶[0012]-[0014]: traffic controller may be or may include an embedded device having hardware, software, and/or firmware configured to regulate the traffic flow of vehicles and/or pedestrians across an intersection … traffic controller may regulate or control traffic flow at an intersection through the use of traffic signals that may indicate a type of vehicle or a direction of traffic that is permitted to proceed or prohibited from proceeding through the intersection during a particular period of time … traffic controller may receive a variety of types of inputs and may generate a variety of types of outputs. Example types of outputs may include, without limitation, green signal time, yellow signal time, red signal time, pedestrian signal time, or the like) and sensor maintenance information based on the relative weights of the plurality of sensors via the decision support module (see ¶¶[0024]-[0026] & ¶[0046]: the traffic abnormality evaluation engine may generate a metric indicative of an extent of deviation between the received traffic controller input/output data and the intersection signature. Such a metric may be referred to herein as an intersection health indicator … Upon determining that an intersection health indicator value fails to satisfy the threshold value t, a traffic control engine of the traffic control system may transmit an alarm signal to the traffic controller to cause the traffic controller to modify an internal operating state to eliminate or mitigate the abnormality. The alarm signal may include an indication of the nature of the abnormality such as, for example, the feature values whose deviation from the intersection signature is causing the abnormality and/or the particular inputs or outputs impacting the feature values. For example, the traffic controller may adjust one or more inputs and/or adjust one or more outputs to modify its internal operating state to address the abnormality).
Ojea does not disclose [see Specification of the instant application ¶¶[0021]-[0036]: weather data can include temperatures … environmental data, such as weather data, may also be considered], which Martin; being analogous art; discloses [[providing]] environmental data including weather data (see Page 3: The invention relates to a method and a device for checking and determining states of a sensor which, for example, supplies sensor data in a processing process. With the method and the device according to the invention, current and future states of the affected sensor, which may be, in particular, but not exclusively, a pH sensor, determined and made available. Typically, such sensors provide in production processes during operation the desired sensor data, such as the pH, a temperature value [environmental data including weather data] or the like … In the prior art, various systems for monitoring sensors are known …, for example, a monitoring device for loading sensors by influences from the measuring environment [environmental data]. The sensors are monitored here in operation on the basis of sensor data and stored predefined value range pairs, wherein a load detection unit is provided, on the basis of which a load index for the sensors can be determined. For this purpose, in each case two measured variables, such as the pH value and the temperature [environmental data including weather data], are assigned to the predefined value range pairs, and the load index can be visually displayed for the sensor, and see Page 8: Advantageously, measured values with an excessive sample rate are detected at the sensor 3 for this purpose. Due to an excessive sample rate or sampling rate at the sensor 3, in particular short-term trends and a noise characteristic, for example by influences from the measurement environment [environmental data], can be detected and properly assessed with regard to state statements).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Ojea in view of Martin, as both inventions are directed to (see Martin’s Pages 1-6 & Specification of the instant application ¶¶[0021]-[0036]).

As per claim 2, Cancelled. 

As per claim 3, Cancelled. 

As per claim 4, Ojea as modified by Martin teaches the traffic management system of claim 1, accordingly, the rejection of claim 1 above is incorporated.
Ojea further teaches wherein the operating states include a first operating state for faulty sensors and a second operating state for healthy sensors of the plurality of sensors (see ¶¶[0015]-[0020]: Due to the large number of inter-correlated traffic controller inputs and outputs, determining the root cause of an abnormality may be a time-intensive task. For example, any number of root causes may cause an abnormality including, without limitation, improper timing configuration of traffic lights, a faulty sensor [first operating state], a software defect in the traffic controller software, or the like … The traffic controller input/output data used to determine the features may be ground-truth data assumed to be reflective of the expected operation [second operating state for healthy sensors] of the traffic controller (e.g., normal or healthy operation of the traffic controller)).

As per claim 5, Ojea as modified by Martin teaches the traffic management system of claim 4, accordingly, the rejection of claim 4 above is incorporated.
Ojea further teaches wherein the relative weights of the plurality of sensors are based on the operating states and on vehicle detection data and vehicle travel data (see ¶¶[0015]-[0023]: Due to the large number of inter-correlated traffic controller inputs and outputs, determining the root cause of an abnormality may be a time-intensive task. For example, any number of root causes may cause an abnormality including, without limitation, improper timing configuration of traffic lights, a faulty sensor [operating states], a software defect in the traffic controller software, or the like … The traffic controller input/output data used to determine the features may be ground-truth data assumed to be reflective of the expected operation [operating states] of the traffic controller (e.g., normal or healthy operation of the traffic controller) … An operating condition of an intersection may be determined from sensor data received from one or more traffic sensors [traffic sensor network]. An operating condition may represent a traffic flow state (e.g., a number of vehicles crossing an intersection over a given period of time [vehicle detection data], an average length of traffic jams [vehicle travel data], etc.); a time of day (e.g., rush hour time period); and so forth … weights applied to different model features (e.g., coefficients by which different time-based or frequency-based statistical values are multiplied) in generating the intersection signature may be dynamically adjusted based on a change in an operating condition of the intersection. For example, for operating conditions associated with high traffic congestion [vehicle detection data and vehicle travel data], features indicative of peak values (e.g., maximum duration of wait time at a traffic light) may be weighted lower).

As per claim 6, Ojea as modified by Martin teaches the traffic management system of claim 4, accordingly, the rejection of claim 4 above is incorporated.
Ojea further teaches wherein the sensor maintenance information comprises service requests for faulty sensors of in a prioritized order based on the relative weights of the plurality of sensors (see Fig. 6 & ¶¶[0014]-[0026]: traffic controller inputs or outputs may further include traffic control parameters including, without limitation, traffic scheduling using magnetic loops [plurality of sensors], video detection, or the like. Due to the large number of inter-correlated traffic controller inputs and outputs, determining the root cause of an abnormality may be a time-intensive task. For example, any number of root causes may cause an abnormality including, without limitation, improper timing configuration of traffic lights, a faulty sensor, a software defect in the traffic controller software, or the like … Thus, a traffic control abnormality typically must be resolved with high priority due to the potential safety risks it may pose … The traffic controller input/output data used to determine the features may be ground-truth data assumed to be reflective of the expected operation of the traffic controller (e.g., normal or healthy operation of the traffic controller) … the traffic abnormality evaluation engine may generate a metric indicative of an extent of deviation between the received traffic controller input/output data and the intersection signature. Such a metric may be referred to herein as an intersection health indicator … Upon determining that an intersection health indicator value fails to satisfy the threshold value t, a traffic control engine of the traffic control system may transmit an alarm signal [service requests for faulty sensors] to the traffic controller to cause the traffic controller to modify an internal operating state to eliminate [prioritized order] or mitigate the abnormality. The alarm signal may include an indication of the nature of the abnormality such as, for example, the feature values whose deviation from the intersection signature is causing the abnormality and/or the particular inputs or outputs impacting the feature values  [the relative weights of the plurality of sensors]. For example, the traffic controller may adjust one or more inputs and/or adjust one or more outputs to modify its internal operating state to address the abnormality. In this manner, manual maintenance [service requests] and investigation of traffic controller operational problems may be avoided).

As per claim 7, Ojea as modified by Martin teaches the traffic management system of claim 4, accordingly, the rejection of claim 4 above is incorporated.
(see ¶¶[0023]-[0026]: weights applied to different model features (e.g., coefficients by which different time-based or frequency-based statistical values are multiplied) in generating the intersection signature may be dynamically adjusted based on a change in an operating condition [update the operating status] of the intersection … Upon determining that an intersection health indicator value fails to satisfy the threshold value t, a traffic control engine of the traffic control system may transmit an alarm signal to the traffic controller to cause the traffic controller to modify an internal operating state to eliminate or mitigate the abnormality. The alarm signal may include an indication of the nature of the abnormality such as, for example, the feature values whose deviation from the intersection signature is causing the abnormality and/or the particular inputs or outputs impacting the feature values. For example, the traffic controller may adjust [update] one or more inputs and/or adjust one or more outputs to modify its internal operating state to address the abnormality).

As per claim 8, Ojea as modified by Martin teaches the traffic management system of claim 1, accordingly, the rejection of claim 1 above is incorporated.
Ojea further teaches wherein traffic signal controlling information comprises information for a traffic controller for real-time traffic controlling of traffic signals (see Title, ¶¶[0024]-[0027] & ¶[0044]: “Real-Time Monitoring And Diagnostic Processing Of Traffic Control Data” … The traffic abnormality evaluation engine may be configured to receive the intersection signature and real-time, monitored traffic controller input/output data as inputs and compare the traffic controller input/output data to the intersection signature to determine whether an abnormality in traffic controller operation (or an abnormality in traffic flow/behavior indicative of a traffic controller operation problem) exists … Real-time traffic controller input/output [traffic signals] data may be received and compared to the composite intersection signature to determine whether abnormalities are present … The traffic controller input/output data 116 may include real-time, monitored traffic controller data).

As per claim 9, Ojea as modified by Martin teaches a traffic controller (see Fig. 6: “Traffic Controller” 630) comprising:
at least one processor configured to control operation of a traffic signal based on signal control plans stored in a memory (see Fig. 4 “402” & Fig. 5 “502”: Receive traffic controller data indicative of inputs to and outputs from a traffic controller that controls traffic at an intersection, and see Fig. 6 & ¶¶[0012]-[0014]: traffic controller may be or may include an embedded device having hardware, software, and/or firmware configured to regulate the traffic flow of vehicles and/or pedestrians across an intersection … traffic controller may regulate or control traffic flow at an intersection through the use of traffic signals that may indicate a type of vehicle or a direction of traffic that is permitted to proceed or prohibited from proceeding through the intersection during a particular period of time … traffic controller may receive a variety of types of inputs and may generate a variety of types of outputs. Example types of outputs may include, without limitation, green signal time, yellow signal time, red signal time, pedestrian signal time, or the like), and to receive sensor data provided by a plurality of sensors of a traffic sensor network (see Fig. 6 & ¶¶[0047]-[0048]: The networked architecture 600 may include a traffic controller 630 (which may correspond to the traffic controller 102), one or more traffic sensors 628 (which may correspond to the traffic sensor(s) 302), and a traffic control system 602. These components of the architecture 600 may be configured to communicate via one or more networks 632), and 
a traffic management unit as claimed in claim 1 (Ojea as modified by Martin teaches the traffic management system of claim 1, accordingly, the rejection of claim 1 above is incorporated here).

As per claim 10, Ojea as modified by Martin teaches the traffic controller of claim 9, accordingly, the rejection of claim 9 above is incorporated. Ojea further teaches comprising:
a network interface configured to connect to a central traffic control system via a communication network (see Fig. 6: “Traffic Controller” 630 & “Networks(s)” 632, see ¶¶[0061]-[0064]: The network interface(s) 610 may enable communication, for example, with the traffic sensor( s) 628 and the traffic controller 630 via the network(s) 632, and see Fig. 6: “one or more network interfaces” 610 & “Network(s)” 632, and see ¶¶[0049]-[0058]: the traffic control system 602 may one or more servers that may include one or more processors (processor(s)) 604, one or more memory devices 606 (generically referred to herein as memory 606), one or more input/output ("I/O") interface(s) 608, one or more network interfaces 610, and data storage 612).

As per claim 11, Ojea as modified by Martin teaches the traffic controller of claim 10, accordingly, the rejection of claim 10 above is incorporated. 
Ojea further teaches wherein the at least one processor is further configured to transmit the sensor maintenance information including one or more service requests for the plurality of sensors in a prioritized order based on the relative weights of the plurality of sensors to the central traffic control system for further processing (see Fig. 6 & ¶¶[0014]-[0026]: traffic controller inputs or outputs may further include traffic control parameters including, without limitation, traffic scheduling using magnetic loops [plurality of sensors], video detection, or the like. Due to the large number of inter-correlated traffic controller inputs and outputs, determining the root cause of an abnormality may be a time-intensive task. For example, any number of root causes may cause an abnormality including, without limitation, improper timing configuration of traffic lights, a faulty sensor, a software defect in the traffic controller software, or the like … Thus, a traffic control abnormality typically must be resolved with high priority due to the potential safety risks it may pose … The traffic controller input/output data used to determine the features may be ground-truth data assumed to be reflective of the expected operation of the traffic controller (e.g., normal or healthy operation of the traffic controller) … the traffic abnormality evaluation engine may generate a metric indicative of an extent of deviation between the received traffic controller input/output data and the intersection signature. Such a metric may be referred to herein as an intersection health indicator … Upon determining that an intersection health indicator value fails to satisfy the threshold value t, a traffic control engine of the traffic control system may transmit an alarm signal [service requests for faulty sensors] to the traffic controller to cause the traffic controller to modify an internal operating state to eliminate [prioritized order] or mitigate the abnormality. The alarm signal may include an indication of the nature of the abnormality such as, for example, the feature values whose deviation from the intersection signature is causing the abnormality and/or the particular inputs or outputs impacting the feature values  [the relative weights of the plurality of sensors]. For example, the traffic controller may adjust one or more inputs and/or adjust one or more outputs to modify its internal operating state to address the abnormality. In this manner, manual maintenance [service requests] and investigation of traffic controller operational problems may be avoided).









As per claim 12, Ojea teaches a traffic controller (see Fig. 6 [reproduced above for convenience]: “Traffic Controller” 630) comprising:
at least one processor configured to control operation of a traffic signal based on signal control plans stored in a memory (see Fig. 4 “402” & Fig. 5 “502”: Receive traffic controller data indicative of inputs to and outputs from a traffic controller that controls traffic at an intersection, and see ¶¶[0012]-[0014]: traffic controller may be or may include an embedded device having hardware, software, and/or firmware configured to regulate the traffic flow of vehicles and/or pedestrians across an intersection … traffic controller may regulate or control traffic flow at an intersection through the use of traffic signals that may indicate a type of vehicle or a direction of traffic that is permitted to proceed or prohibited from proceeding through the intersection during a particular period of time … traffic controller may receive a variety of types of inputs and may generate a variety of types of outputs. Example types of outputs may include, without limitation, green signal time, yellow signal time, red signal time, pedestrian signal time, or the like), and to receive sensor data provided by a plurality of sensors of a traffic sensor network (see ¶¶[0047]-[0048]: The networked architecture 600 may include a traffic controller 630 (which may correspond to the traffic controller 102), one or more traffic sensors 628 (which may correspond to the traffic sensor(s) 302), and a traffic control system 602. These components of the architecture 600 may be configured to communicate via one or more networks 632), wherein the plurality of sensors provide vehicle detection data, vehicle travel data (see ¶[0022]: An operating condition of an intersection may be determined from sensor data received from one or more traffic sensors [traffic sensor network]. An operating condition may represent a traffic flow state (e.g., a number of vehicles crossing an intersection over a given period of time [vehicle detection data], an average length of traffic jams [vehicle travel data], etc.); a time of day (e.g., rush hour time period); and so forth, and see ¶[0040]: an operating condition of an intersection controlled by the traffic controller 102 may be determined at block 406 from traffic sensor data 304 received from one or more traffic sensors 302 [traffic sensor network]. An operating condition may represent a traffic flow state, a time of day, and so forth. Accordingly, the same operating condition may reoccur at various times during a day or on different days), and
a network interface configured to connect to a central traffic control system via a communication network (see Fig. 6: “Traffic Controller” 630 & “Networks(s)” 632, see ¶¶[0061]-[0064]: The network interface(s) 610 may enable communication, for example, with the traffic sensor( s) 628 and the traffic controller 630 via the network(s) 632, and see Fig. 6: “one or more network interfaces” 610 & “Network(s)” 632, and see ¶¶[0049]-[0058]: the traffic control system 602 may one or more servers that may include one or more processors (processor(s)) 604, one or more memory devices 606 (generically referred to herein as memory 606), one or more input/output ("I/O") interface(s) 608, one or more network interfaces 610, and data storage 612),
wherein the at least on processor is configured to transmit collected sensor data to the central control system, and to receive information from the central traffic control system to update the signal control plans based on the collected sensor data (see Fig. 6 & ¶¶[0014]-[0026], ¶[0035] & ¶¶[0047]-[0064]: traffic controller inputs or outputs may further include traffic control parameters including, without limitation, traffic scheduling using magnetic loops [sensors], video detection, or the like. Due to the large number of inter-correlated traffic controller inputs and outputs, determining the root cause of an abnormality may be a time-intensive task. For example, any number of root causes may cause an abnormality including, without limitation, improper timing configuration of traffic lights, a faulty sensor, a software defect in the traffic controller software, or the like … The traffic controller input/output data used to determine the features may be ground-truth data assumed to be reflective of the expected operation of the traffic controller (e.g., normal or healthy operation of the traffic controller) … the traffic abnormality evaluation engine may generate a metric indicative of an extent of deviation between the received traffic controller input/output data and the intersection signature. Such a metric may be referred to herein as an intersection health indicator … Upon determining that an intersection health indicator value fails to satisfy the threshold value t, a traffic control engine of the traffic control system may transmit an alarm signal to the traffic controller to cause the traffic controller to modify an internal operating state to eliminate or mitigate the abnormality. The alarm signal may include an indication of the nature of the abnormality such as, for example, the feature values whose deviation from the intersection signature is causing the abnormality and/or the particular inputs or outputs impacting the feature values. For example, the traffic controller may adjust one or more inputs and/or adjust one or more outputs to modify its internal operating state to address the abnormality … the traffic controller 102 may transmit (via a push or pull mechanism) traffic controller input/output data 104 to a feature extraction engine 106 of the traffic control system … The networked architecture 600 may include a traffic controller 630 (which may correspond to the traffic controller 102), one or more traffic sensors 628 (which may correspond to the traffic sensor(s) 302), and a traffic control system 602. These components of the architecture 600 may be configured to communicate via one or more networks 632 … the traffic control system 602 may one or more servers that may include one or more processors (processor(s)) 604, one or more memory devices 606 …, one or more input/output ("I/O") interface(s) 608, one or more network interfaces 610, and data storage 612 … The network interface(s) 610 may enable communication, for example, with the traffic sensor( s) 628 and the traffic controller 630 via the network(s) 632).
Ojea does not disclose, which Martin; being analogous art; discloses [[providing]] environmental data including weather data (see Page 3: The invention relates to a method and a device for checking and determining states of a sensor which, for example, supplies sensor data in a processing process. With the method and the device according to the invention, current and future states of the affected sensor, which may be, in particular, but not exclusively, a pH sensor, determined and made available. Typically, such sensors provide in production processes during operation the desired sensor data, such as the pH, a temperature value [environmental data including weather data] or the like … In the prior art, various systems for monitoring sensors are known …, for example, a monitoring device for loading sensors by influences from the measuring environment [environmental data]. The sensors are monitored here in operation on the basis of sensor data and stored predefined value range pairs, wherein a load detection unit is provided, on the basis of which a load index for the sensors can be determined. For this purpose, in each case two measured variables, such as the pH value and the temperature [environmental data including weather data], are assigned to the predefined value range pairs, and the load index can be visually displayed for the sensor, and see Page 8: Advantageously, measured values with an excessive sample rate are detected at the sensor 3 for this purpose. Due to an excessive sample rate or sampling rate at the sensor 3, in particular short-term trends and a noise characteristic, for example by influences from the measurement environment [environmental data], can be detected and properly assessed with regard to state statements).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Ojea in view of Martin, as both inventions are directed to the same field of endeavor – controlling and determining sensor states by means of which sensor data can be detected as raw data in a processing method and the combination would provide for predictions on the state of the sensor (see Martin’s Pages 1-6 & Specification of the instant application ¶¶[0021]-[0036]).

As per claim 13, Ojea as modified by Martin teaches the traffic controller of claim 12, accordingly, the rejection of claim 12 above is incorporated.
Ojea further teaches wherein the information received from the central traffic control system comprises information for real-time traffic controlling of traffic signals (see Title & ¶¶[0024]-[0027] & ¶[0044]: “Real-Time Monitoring And Diagnostic Processing Of Traffic Control Data” … The traffic abnormality evaluation engine may be configured to receive the intersection signature and real-time, monitored traffic controller input/output data as inputs and compare the traffic controller input/output data to the intersection signature to determine whether an abnormality in traffic controller operation (or an abnormality in traffic flow/behavior indicative of a traffic controller operation problem) exists … Real-time traffic controller input/output [traffic signals] data may be received and compared to the composite intersection signature to determine whether abnormalities are present … The traffic controller input/output data 116 may include real-time, monitored traffic controller data).











As per claim 14, Ojea teaches a method for managing traffic (see Abstract, Fig. 6 [reproduced above for convenience] & ¶¶[0047]-[0049]: traffic control monitoring and abnormality determination system and associated methods) comprising through operation of at least one processor (see Fig. 6 & ¶¶[0049]-[0058]: the traffic control system 602 may one or more servers that may include one or more processors (processor(s)) 604):
collecting sensor data provided by a traffic sensor network comprising a plurality of sensors (see ¶¶[0011]-[0015]: receiving and analyzing traffic controller input/output data during a learning phase of operation to determine a model indicative of normal or healthy operation of the traffic controller in regulating traffic flow at an intersection … traffic controller may receive a variety of types of inputs and may generate a variety of types of outputs … Example traffic controller inputs or outputs may further include traffic control parameters including, without limitation, traffic scheduling using magnetic loops [plurality of sensors], video detection, or the like, see ¶[0022]: An operating condition of an intersection may be determined from sensor data received from one or more traffic sensors [traffic sensor network]. An operating condition may represent a traffic flow state (e.g., a number of vehicles crossing an intersection over a given period of time, an average length of traffic jams, etc.); a time of day (e.g., rush hour time period); and so forth, and see Fig. 6 & ¶¶[0047]-[0060]: Traffic Sensor(s) 628, Network(s) 632, The networked architecture 600 may include a traffic controller 630 (which may correspond to the traffic controller 102), one or more traffic sensors 628 (which may correspond to the traffic sensor(s) 302), and a traffic control system 602. These components of the architecture 600 may be configured to communicate via one or more networks 632 … The datastore(s) 634 may store various types of data for the traffic controller 630 (and any number of additional traffic controllers) such as, for example, traffic controller input/output data 636, feature data 638 (which may include updated feature data), intersection signatures 640 (which may include calibrated intersection signatures), intersection health indicators 642, traffic sensor data 644, and feature calibration coefficient data 646 (e.g., coefficients for weighting feature values based on various operating conditions)) wherein the plurality of sensors provide vehicle detection data, vehicle travel data (see ¶[0022]: An operating condition of an intersection may be determined from sensor data received from one or more traffic sensors [traffic sensor network]. An operating condition may represent a traffic flow state (e.g., a number of vehicles crossing an intersection over a given period of time [vehicle detection data], an average length of traffic jams [vehicle travel data], etc.); a time of day (e.g., rush hour time period); and so forth, and see ¶[0040]: an operating condition of an intersection controlled by the traffic controller 102 may be determined at block 406 from traffic sensor data 304 received from one or more traffic sensors 302 [traffic sensor network]. An operating condition may represent a traffic flow state, a time of day, and so forth. Accordingly, the same operating condition may reoccur at various times during a day or on different days);
determining relative weights of the plurality of sensors based on operating states of the plurality of sensor and the sensor data (see ¶¶[0020]-[0023]: The feature extraction engine may be configured to generate feature data based on the traffic controller input/output data. More specifically, the feature extraction engine may be configured to determine, from the traffic controller input/output data, the values [relative weights] for one or more features. The features may be, for example, time-based and/or frequency based statistical measures deemed relevant for determining a model of traffic flow at the intersection controlled by the traffic controller … weights applied to different model features (e.g., coefficients by which different time-based or frequency-based statistical values are multiplied) in generating the intersection signature may be dynamically adjusted based on a change in an operating condition of the intersection. For example, for operating conditions associated with high traffic congestion, features indicative of peak values ( e.g., maximum duration of wait time at a traffic light) may be weighted lower, see ¶[0041]: The feature calibration engine 306 may receive the traffic sensor data 304 as input and determine the operating condition based on the traffic sensor data 304 … the feature calibration engine 306 may adjust the weights applied to different model features (e.g., the coefficients by which different time-based or frequency-based statistical values are multiplied) to generated the adjusted feature data, and see Fig. 6 & ¶[0060]: The datastore(s) 634 may store various types of data for the traffic controller 630 (and any number of additional traffic controllers) such as, for example, traffic controller input/output data 636, feature data 638 (which may include updated feature data), intersection signatures 640 (which may include calibrated intersection signatures), intersection health indicators 642, traffic sensor data 644, and feature calibration coefficient data 646 (e.g., coefficients for weighting feature values based on various operating conditions)), and
outputting traffic signal controlling information (see ¶¶[0012]-[0014]: traffic controller may be or may include an embedded device having hardware, software, and/or firmware configured to regulate the traffic flow of vehicles and/or pedestrians across an intersection … traffic controller may regulate or control traffic flow at an intersection through the use of traffic signals that may indicate a type of vehicle or a direction of traffic that is permitted to proceed or prohibited from proceeding through the intersection during a particular period of time … traffic controller may receive a variety of types of inputs and may generate a variety of types of outputs. Example types of outputs may include, without limitation, green signal time, yellow signal time, red signal time, pedestrian signal time, or the like) and sensor maintenance information based on the relative weights of the plurality of sensors (see ¶¶[0024]-[0026] & ¶[0046]: the traffic abnormality evaluation engine may generate a metric indicative of an extent of deviation between the received traffic controller input/output data and the intersection signature. Such a metric may be referred to herein as an intersection health indicator … Upon determining that an intersection health indicator value fails to satisfy the threshold value t, a traffic control engine of the traffic control system may transmit an alarm signal to the traffic controller to cause the traffic controller to modify an internal operating state to eliminate or mitigate the abnormality. The alarm signal may include an indication of the nature of the abnormality such as, for example, the feature values whose deviation from the intersection signature is causing the abnormality and/or the particular inputs or outputs impacting the feature values. For example, the traffic controller may adjust one or more inputs and/or adjust one or more outputs to modify its internal operating state to address the abnormality).
Ojea does not disclose, which Martin; being analogous art; discloses [[providing]] environmental data including weather data (see Page 3: The invention relates to a method and a device for checking and determining states of a sensor which, for example, supplies sensor data in a processing process. With the method and the device according to the invention, current and future states of the affected sensor, which may be, in particular, but not exclusively, a pH sensor, determined and made available. Typically, such sensors provide in production processes during operation the desired sensor data, such as the pH, a temperature value [environmental data including weather data] or the like … In the prior art, various systems for monitoring sensors are known …, for example, a monitoring device for loading sensors by influences from the measuring environment [environmental data]. The sensors are monitored here in operation on the basis of sensor data and stored predefined value range pairs, wherein a load detection unit is provided, on the basis of which a load index for the sensors can be determined. For this purpose, in each case two measured variables, such as the pH value and the temperature [environmental data including weather data], are assigned to the predefined value range pairs, and the load index can be visually displayed for the sensor, and see Page 8: Advantageously, measured values with an excessive sample rate are detected at the sensor 3 for this purpose. Due to an excessive sample rate or sampling rate at the sensor 3, in particular short-term trends and a noise characteristic, for example by influences from the measurement environment , can be detected and properly assessed with regard to state statements).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Ojea in view of Martin, as both inventions are directed to the same field of endeavor – controlling and determining sensor states by means of which sensor data can be detected as raw data in a processing method and the combination would provide for predictions on the state of the sensor (see Martin’s Pages 1-6 & Specification of the instant application ¶¶[0021]-[0036]).

As per claim 15, Ojea as modified by Martin teaches the method of claim 14, accordingly, the rejection of claim 14 above is incorporated.
Ojea further teaches wherein outputting sensor maintenance information includes service requests for the plurality of sensors in a prioritized order based on the relative weights of the plurality of sensors (see Fig. 6 & ¶¶[0014]-[0026]: traffic controller inputs or outputs may further include traffic control parameters including, without limitation, traffic scheduling using magnetic loops [plurality of sensors], video detection, or the like. Due to the large number of inter-correlated traffic controller inputs and outputs, determining the root cause of an abnormality may be a time-intensive task. For example, any number of root causes may cause an abnormality including, without limitation, improper timing configuration of traffic lights, a faulty sensor, a software defect in the traffic controller software, or the like … Thus, a traffic control abnormality typically must be resolved with high priority due to the potential safety risks it may pose … The traffic controller input/output data used to determine the features may be ground-truth data assumed to be reflective of the expected operation of the traffic controller (e.g., normal or healthy operation of the traffic controller) … the traffic abnormality evaluation engine may generate a metric indicative of an extent of deviation between the received traffic controller input/output data and the intersection signature. Such a metric may be referred to herein as an intersection health indicator … Upon determining that an intersection health indicator value fails to satisfy the threshold value t, a traffic control engine of the traffic control system may transmit an alarm signal [service requests for faulty sensors] to the traffic controller to cause the traffic controller to modify an internal operating state to eliminate [prioritized order] or mitigate the abnormality. The alarm signal may include an indication of the nature of the abnormality such as, for example, the feature values whose deviation from the intersection signature is causing the abnormality and/or the particular inputs or outputs impacting the feature values  [the relative weights of the plurality of sensors]. For example, the traffic controller may adjust one or more inputs and/or adjust one or more outputs to modify its internal operating state to address the abnormality. In this manner, manual maintenance [service requests] and investigation of traffic controller operational problems may be avoided).

As per claim 16, Ojea as modified by Martin teaches the method of claim 15, accordingly, the rejection of claim 15 above is incorporated. Ojea further teaches comprising: 
updating the operating status and/or the relative weights of the plurality of sensors after performing service of faulty sensors (see ¶¶[0023]-[0026]: weights applied to different model features (e.g., coefficients by which different time-based or frequency-based statistical values are multiplied) in generating the intersection signature may be dynamically adjusted based on a change in an operating condition [update the operating status] of the intersection … Upon determining that an intersection health indicator value fails to satisfy the threshold value t, a traffic control engine of the traffic control system may transmit an alarm signal to the traffic controller to cause the traffic controller to modify an internal operating state to eliminate or mitigate the abnormality. The alarm signal may include an indication of the nature of the abnormality such as, for example, the feature values whose deviation from the intersection signature is causing the abnormality and/or the particular inputs or outputs impacting the feature values. For example, the traffic controller may adjust [update] one or more inputs and/or adjust one or more outputs to modify its internal operating state to address the abnormality).

As per claim 17, Ojea as modified by Martin teaches the method of claim 14, accordingly, the rejection of claim 14 above is incorporated.
Ojea further teaches wherein outputting traffic signal controlling information includes information for a traffic controller for real-time traffic controlling of traffic signals (see Title, ¶¶[0024]-[0027] & ¶[0044]: “Real-Time Monitoring And Diagnostic Processing Of Traffic Control Data” … The traffic abnormality evaluation engine may be configured to receive the intersection signature and real-time, monitored traffic controller input/output data as inputs and compare the traffic controller input/output data to the intersection signature to determine whether an abnormality in traffic controller operation (or an abnormality in traffic flow/behavior indicative of a traffic controller operation problem) exists … Real-time traffic controller input/output [traffic signals] data may be received and compared to the composite intersection signature to determine whether abnormalities are present … The traffic controller input/output data 116 may include real-time, monitored traffic controller data).

As per claim 18, Ojea as modified by Martin teaches the method of claim 14, accordingly, the rejection of claim 14 above is incorporated. Ojea further teaches comprising:
transmitting the operating status and/ or relative weights of the plurality of sensors to a central traffic control system (see Fig. 6 & ¶[0035]: the traffic controller 102 may transmit (via a push or pull mechanism) traffic controller input/output data 104 to a feature extraction engine 106 of the traffic control system, see ¶¶[0014]-[0026]: traffic controller inputs or outputs may further include traffic control parameters including, without limitation, traffic scheduling using magnetic loops [sensors], video detection, or the like. Due to the large number of inter-correlated traffic controller inputs and outputs, determining the root cause of an abnormality may be a time-intensive task. For example, any number of root causes may cause an abnormality including, without limitation, improper timing configuration of traffic lights, a faulty sensor, a software defect in the traffic controller software, or the like … The traffic controller input/output data used to determine the features may be ground-truth data assumed to be reflective of the expected operation of the traffic controller (e.g., normal or healthy operation of the traffic controller) … the traffic abnormality evaluation engine may generate a metric indicative of an extent of deviation between the received traffic controller input/output data and the intersection signature. Such a metric may be referred to herein as an intersection health indicator … Upon determining that an intersection health indicator value fails to satisfy the threshold value t, a traffic control engine of the traffic control system may transmit an alarm signal to the traffic controller to cause the traffic controller to modify an internal operating state to eliminate or mitigate the abnormality. The alarm signal may include an indication of the nature of the abnormality such as, for example, the feature values whose deviation from the intersection signature is causing the abnormality and/or the particular inputs or outputs impacting the feature values. For example, the traffic controller may adjust one or more inputs and/or adjust one or more outputs to modify its internal operating state to address the abnormality, and see ¶¶[0047]-[0064]: The networked architecture 600 may include a traffic controller 630 …, one or more traffic sensors 628 …, and a traffic control system 602. These components of the architecture 600 may be configured to communicate via one or more networks 632 … the traffic control system 602 may one or more servers that may include one or more processors (processor(s)) 604, one or more memory devices 606 …, one or more input/output ("I/O") interface(s) 608, one or more network interfaces 610, and data storage 612 … The network interface(s) 610 may enable communication, for example, with the traffic sensor(s) 628 and the traffic controller 630 via the network(s) 632).

As per claim 19, Cancelled. 

As per claim 20, Ojea as modified by Martin teaches a non-transitory computer readable medium encoded with processor executable instructions that when executed by at least one processor (see claim 15: a non-transitory storage medium readable by a processing circuit, the storage medium storing instructions executable by the processing circuit to cause a method to be performed), cause the at least one processor to carry out a method for managing traffic according to claim 14 (Ojea as modified by Martin teaches the method for managing traffic of claim 14, accordingly, the rejection of claim 14 above is incorporated here).

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571)272-6956 or you can reach supervisor Peter Nolan at (571)270-7016.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.




/T.E./Examiner, Art Unit 3661                           
	

	/THOMAS G BLACK/            Supervisory Patent Examiner, Art Unit 3661